DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2022-03-29. Claims 1-18 are pending. Claims 1, 7, 13 is/are independent.

Allowable Subject Matter
Claim(s) 1-18 would be allowable if rewritten to overcome the objections to informalities set forth in this Office action.  U.S. Publication 20190332492 to Marelas (hereinafter "Marelas '492") is the closest prior art.  Marelas '492 teaches using sets of hashes of files to assess a degree of similarity between the set of files stored at the client and the set of files stored at the backup server [¶ 0020-0028].  However, Marelas '492 does not teach "denying the user access to the set of files stored at the backup server when the degree of similarity is below a threshold".

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 2022-03-29 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Claim Objections
Claim(s) 1-18 is/are objected to because of the following informalities: The examiner suggests the following corrections:
Claim 1, 7, 13:
Amend the claim to read, in part, as follows "a first tree representing hashes of a set of files stored at the client
Dependent claims 2-6, 8-12, 14-18 are objected to for the reasons presented above with respect to objected claims 1, 7, 13 and in view of their dependence thereon.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THEODORE C PARSONS/Primary Examiner, Art Unit 2494